THEAT~ORNEY      GENERAL
                       ow TEXAS
                          AUSTIN.     TKXAS     78711




                                    July 16, 1974

The Honorable John Lawhon                           Opinion   No.   H-   349
District and County Attorney
P. 0. Box 44                                        Re: Applicability  of Texas Fire
Denton, Texas   76201                               Escape Law, Art. 3955 et seq.,
                                                    V. T. C. S., to, construction of
                                                    new school building.

Dear Mr.   Lawhon:

         You have requested our opinion concerning         certain provisions   of
the Texas Fire Escape Law, Arts.          3955 et seq.,  V. T. C. S., and their
applicability  to the construction    of a new three story school building.
Subparagraphs     a: and d, of Art. 3959, V. T. C. S., under the title “Number
and Types of Fire Escapes Required, ” expressly           require all school
buildings of three stories or more to have an interior fire escape for
every 250 pupils or major fraction thereof housed above the first floor.
The design and specifications      for interior fire escapes are contained in
subparagraph    b. under the title “Description     of Fire Escapes,    ” Art.
3959, V.T.C.S.,      and Art. 3966, V.T.C.S.

        You:: first ask whether compliance  with the requirements   established
in these provisions   of the Fire Escape Law is necessary   when they are at
variance with local building codes which have been enacted by a city in which
a new school building is to be constructed.

        The law on this point is clear.    “[N]o charter or any ordinance
passed under said charter shall contain any provision inconsistent     with
the Constitution of the State, or of the general laws enacted by the legis-
lature of this State . . . ” Art. 11, § 5, Texas Constitution.   The charter
powers of a home rule city are subject to the limitation that its charter
and ordinances   shall contain nothing inconsistent  with the general laws




                                         p. 1625
The Honorable    J&   Lawhon     page 2



enacted by the Legislature.    Brown Cracker & Candy Co. v. City of
Dallas,    137 S.W. 342 (Tex. 1911); Janus Films,  Inc. V. City of Ft.
Worth,     354 S.W.2d 597 (Tex. Civ. App.,    Ft. Worth 1962, writ ref’d.
n. r. e.); City of Ft. Worth v. McDonald,    293 S.W.2d 256 (Tex. Civ.
APP. 9 Ft. Worth 1956, writ ref’d. n. r. e.).   Consequently,  when local
or municipal building codes are at variance with the Texas Fire Escape
Law the latter is controlling  and c~ompliance with its provisions  is
mandatory.

        In your second question you ask what is meant by the require-
ment that one fire escape be provided for every “250 pupils or major
fraction thereof housed in the building above the first floor. ” Art. 3959,
subparagraph   a,. V. T. C. S. “Number and Types of Fire Escapes Re-
quired. ”

         The 1941 Texas Fire Escape Law is a remedial           statute in that it
was passed to further an object of public concern.          International  &
G. N. Ry. Co. v. Mallard,       277 S.W. 1051 (Corn. App. 1925, judg. adopted).
Therefore   it is to be liberally    construed to effectuate its purpose.      53
TEX. JUR. 2d Statutes      $19.    In order to best protect pupil occupants from
the danger of fire the number of pupils for whom fire escapes must be
provided   should be determined       on the basis of the maximum number which
would be housed above the first floor at any time.          This maximum number
would usually be equivalent to the total .capacity of those floors above the
first.  Since “major fraction thereof” means a majority,           one fire escape
must be provided if this capacity is between 126 and 375 inclusive,           two
if between 376 and 625 inclusive,        etc.

        Your third question    is:

                     If there is more than one fire escape (or
                fire stair),  are all such stairs required to
                extend through the roof as is written in the
                1941 Texas Fire Escape Law.




                                          p, 1626
The Honorable   John Lawhon    page 3




Having determined that the state statutes are controlling,   we must
answer in the affirmative,   as Art. 3966, “Interior Type, ” (6) specifies
that “All
      -    interior stairway type fire escapes . . . shall extend through
[the] roof of the building . . . ” (Emphasis  added).

                                    SUMMARY

                     The Texas Fire Escape Law prevails over
                local or municipal building codes; therefore in
                each new three story school building one interior
                fire escape which extends through the roof must
                be provided for every 250 pupils or major fraction
                thereof housed above the first floor.

                                                  Very   truly yours,




                                                  JOHN L. HILL
                                                  Attorney General      of Texas

ARP&VED:




DAVID M. KENDALL,       Chairman
Opinion Committee




                                        p. 1627